UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended November 30, 2009 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-146404 MICROCHANNEL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0539775 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3905 National Drive, Suite 110 Burtonsville, Maryland (Address of principal executive offices) (Zip Code) (888) 522-6422 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) , and (2) has been subject to such filing requirements for the past 90 days. Yes T No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable T . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company)  Smaller reporting company  x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.) Yes T No o . Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 53,864,600 shares of Common Stock, par value $0.0001, were outstanding on January 4, 2010. MICROCHANNEL TECHNOLOGIES CORPORATION FORM 10-Q For the Quarterly Period Ended November 30, 2009 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Stockholders Equity (Deficit) (Unaudited) 5 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and
